Citation Nr: 0218806	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  00-20 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of cold 
injury (claimed as loss of muscle mass, chronic night pain, 
arthritis of exposed parts, fungal infection of feet, 
peripheral neuropathy and frostbite scars).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence that a bilateral 
foot disability, first shown decades after service, is 
causally linked to any incident of service, to include a 
cold injury or frostbite.


CONCLUSION OF LAW

Service connection for residuals of a cold injury (claimed 
as loss of muscle mass, chronic night pain, arthritis of 
exposed parts, fungal infection of feet, peripheral 
neuropathy and frostbite scars) is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (codified as amended to 38 C.F.R. § 
3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained all available post-
service medical reports.  The RO advised the claimant of the 
evidence necessary to substantiate his claim by the July 
1999 rating decision, the August 2000 Statement of the Case 
(SOC) and the July 2002 Supplemental Statement of the Case 
(SSOC).  The RO advised the claimant of the VCAA and VA's 
enhanced duty to assist and notify by February 2001 
correspondence.  The veteran was advised of his right to 
present testimony before the RO and/or Board.  The Board 
notes that the VCAA made no change in the statutory or 
regulatory criteria which govern the criteria for the 
current claim.  

In light of the foregoing, the Board finds that the claimant 
was kept apprised of what he must show to prevail in his 
claim, and he was generally informed as to what information 
and evidence he is responsible for, and what evidence VA 
must secure.  Therefore, there is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran's service medical records 
have not been associated with the veteran's claims file.  
Based on an August 1996 report from the National Personnel 
Records Center's (NPRC) storage facility in St. Louis, 
Missouri, the RO has acknowledged that those records are 
presumed lost in a 1973 fire at the NPRC.  The Board is 
aware that in such a situation it has a heightened duty to 
assist a claimant in developing his or her claim.  This duty 
includes the search for alternate medical records, as well 
as a heightened obligation on the Board's part to explain 
its findings and conclusions, and carefully consider the 
benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. 
App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain the 
veteran's service medical records as well as additional 
pertinent evidence regarding his military service.  In 
February 2001, the RO was informed that no records for the 
veteran were available at the Surgeon General's Office.  The 
RO has made several requests to the NPRC for records or 
information pertaining to the veteran's service to no avail.  
In June 2002, the RMC informed the RO that it had no 
information, such as a personnel file.  

In May 1999 correspondence, the RO asked the veteran whether 
he could submit any of a variety of documents or 
information, including but not limited to photocopies of his 
service medical records in his possession; any information 
as to where they might be located; his orders for the 
relevant period of active duty, report of investigation or 
line of duty determination; or alternative sources of 
information such as statements from service medical 
personnel, buddy statements; letters written during the 
relevant period of active duty; and employment physical 
examination(s).  

In February 2001 correspondence, the RO informed the veteran 
of the type of evidence required by his claim, pursuant to 
the VCAA.  In addition, the RO asked the veteran whether he 
had any documentation that would indicate when and where he 
was in Korea.  The RO asked him if he could inform VA of the 
period and his location in Korea, to what unit he was 
assigned and his MOS.  

In March 2001 correspondence, the RO asked the veteran if 
the three witnesses whose statements he had submitted were 
assigned to his unit in Korea.  He was asked to provide 
their social security numbers so that VA could search their 
records in order to verify the veteran's service.  He was 
asked to respond to VA's letter of February 2001, since it 
was very important for the processing of his claim.  The 
veteran has not responded to this request. 

The Board points out that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Finally, the analysis set forth below was undertaken 
pursuant to the duties and obligations set forth in Pruitt 
and O'Hare.

The Board also finds that, in the circumstances of this 
case, there is no duty to provide an examination and/or 
medical opinion.  The Board will elaborate upon this finding 
in the Legal Analysis below. 

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, regarding the claimant's current claim, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues is required based on the facts of the 
instant case.  
For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law 
and regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no 
prejudice to the claimant that would warrant a remand, and 
the claimant's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

In correspondence to VA the veteran has contended that he 
served in Korea and Europe.  He maintains that while in 
Korea he was exposed to cold, and as a result he now suffers 
from loss of muscle mass, chronic night pain, arthritis of 
exposed parts, fungal infection of feet, peripheral 
neuropathy and frostbite scars.

The record before the Board contains post-service VA 
outpatient records and VA examination reports, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

A DD Form 44 provides that the veteran had active military 
service from March 1951 to March 1953.  A DA Form 493 
provides that the veteran served 18 months on active duty 
with the MOS of metal body repairman.  A United States of 
America Certification of Military Service provides that the 
veteran was a member of the Army of the United States from 
March 1951 to March 1953 and that his last grade, rank or 
rating was Sergent.  

Private medical records dated in June 1989 show that the 
veteran was hospitalized for a gastrointestinal disorder.  A 
general medical examination performed during that time was 
negative for any complaints or abnormal physical findings 
relating to frostbite of the feet.

The report of an April 1992 VA examination sets forth the 
veteran's various orthopedic complaints.  He made no 
complaints regarding pain in the feet, and it was noted that 
he had no sensory impairment to the lower extremities.  The 
clinical evaluation of the veteran's lower extremities at 
that time was normal.

An October 1995 VA outpatient treatment report provides that 
the veteran complained that his left hand was peeling, and 
had done so on and off for a long time.  Cracking of the 
skin between the toes was noted by a July 1996 VA outpatient 
treatment report.  The report of an October 1996 outpatient 
treatment report provides that the veteran reported having 
injured his right shoulder while playing baseball in Korea.  
A February 1997 VA outpatient treatment report provides that 
the skin of the veteran's feet was dry and scaly and broken 
between the toes.  

An October 1998 private report of new patient history and 
physical examination indicates that the veteran made no 
complaints relevant to the current claim.  Findings, 
symptoms and diagnoses were also negative.  

A May 2000 private progress note provides that the veteran 
was being seen on follow-up for a right foot fracture.  It 
was noted that he wore a special right shoe for a fractured 
toe.  

A February 2001 statement from this private doctor indicates 
that the veteran had osteoarthritis, right shoulder bursitis 
and foot pain due to frostbite.  It was further  noted that 
"This conditions (sic)" may or were (it is not clear from 
the handwritten note whether the word following conditions 
is may or were) "related to years spent at war".  A 
statement received in April 2001 from the same physician 
indicates that the veteran's osteoarthritis and shoulder 
bursitis were not related to frostbite, only the foot pain.  

Three identical lay statements, signed and dated in October 
2000, provide that as a veteran of the European Theater of 
World War II and the Korean War, the declarants had known 
the veteran for many years.  The declarants were aware that 
the veteran suffered from medical conditions which the 
veteran felt were related to the extreme cold weather during 
the war.  The declarants agreed with the veteran on the 
issue and believed that his claim for cold weather injuries 
warranted consideration by VA.  The declarants did not 
provide any specific information as to the dates, locations 
and units of their own active duty or that of the veteran; 
they did not indicate that they served with the veteran in 
Korea.  (As noted above, the RO asked the veteran if the 
three witnesses whose statements he had submitted were 
assigned to his unit in Korea.  The veteran has not 
responded to this request.) 
 
Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As noted above, the veteran's service medical records are 
not available.  In cases such as these, VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt, supra; 
O'Hare, supra.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of cold 
injury.  In reviewing the record, the Board finds that the 
only medical evidence of frostbite consists of brief private 
medical statements dated in recent years or almost 50 years 
after service, which, when read together, indicate that the 
veteran has bilateral foot pain that was attributed to 
frostbite.  The physician attributed the residual foot pain 
to the veteran's period of service but, as there is no 
indication in the record of a cold injury prior to that 
time, to include in the only other post-service medical 
evidence on file, dated from 1989 to 1998, such a causal 
link was obviously based on history provided by the veteran.  
The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 548 (1993); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Pond v. West, 12 Vet. App. 341 
(1999).  Moreover, the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, is based on an examination of 
limited scope, or where the basis for the opinion is not 
stated. Reonal, supra; Sklar v. Brown, 5 Vet. App. 140 
(1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The absence of service medical records is of course through 
no fault of the veteran.  However, in reviewing the post-
service medical evidence on file, the Board notes that 
medical evidence dated from 1989 to 1998, which includes two 
general medical examinations in 1989 and 1992, show no 
complaints or abnormal physical findings relating to a cold 
injury or frostbite.  The veteran filed a claim for pension 
benefits in late 1991.  He did not indicate that he had 
frostbite at that time and the VA general medical 
examination afforded to him in April 1992, which included an 
evaluation of his lower extremities, was negative for any 
pertinent subjective or objective findings.  

The Board again notes that the RO made repeated attempts to 
obtain the veteran's service medical records.  Moreover, as 
indicated above, the absence of the service medical records 
is not dispositive in this case.  It is the absence of any 
pertinent abnormal findings until decades after service and 
only after examinations that were negative for any pertinent 
findings, and the absence of a competent opinion linking a 
current disability to service.  It is also pertinent to note 
that there is no documentation of record to indicate that 
the veteran was engaged in combat while stationed in Korea 
and he has not contended otherwise.  Thus, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable.    

As to the lay evidence on file, the Board notes that the 
three lay statements are identical and generic in nature; 
they are not evidence supportive of the veteran's claim.  
The declarants did not provide any specific information as 
to the dates, locations and units of their own active duty 
or that of the veteran.  In fact, they did not even purport 
to have served with the veteran or personally witnessed the 
veteran's service in Korea, to include any exposure to cold.  
Regarding the contentions by the veteran, as a layman, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

As to the duty to provide an examination and/or medical 
opinion, the Board finds that there is no reasonable basis 
upon which to order an examination or opinion in the instant 
case.  To request an examination and/or medical opinion on 
the contended causal relationship at this late date would 
require a clinician to review the same record as summarized 
above, which contained post-service medical evidence dated 
from 1989 to 1998, to include a private and VA general 
medical examinations, which were negative for any findings 
that were attributed to frostbite, and the absence of 
medical findings of the claimed disability until almost 50 
years  after service.  Under these circumstances, any 
opinion on whether the claimed disability is linked to 
service would obviously be speculative.  Simply put, there 
is no relevant complaint or clinical finding for a clinician 
to link the claimed disability to the veteran's military 
service.  Thus, the Board finds that no further development 
is warranted.  See § 3 of the VCAA (codified as amended at 
38 U.S.C. § 5103A(d)); see also Hickson, supra; Pond, supra.

As the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of cold 
injury (claimed as loss of muscle mass, chronic night pain, 
arthritis of exposed parts, fungal infection of feet, 
peripheral neuropathy and frostbite scars), the benefit of 
the doubt doctrine is not applicable.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of cold injury (claimed as 
loss of muscle mass, chronic night pain, arthritis of 
exposed parts, fungal infection of feet, peripheral 
neuropathy and frostbite scars) is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

